                                                               United States District Court
                                                                   Southern District of Texas

                                                                      ENTERED
                  IN THE UNITED STATES DISTRICT COURT           December 05, 2018
                   FOR THE SOUTHERN DISTRICT OF TEXAS              David J. Bradley, Clerk
                            HOUSTON DIVISION

CLAUDE WAYNE CHA DWICK,
TDCJ #01462425,
             Plaintiff,

                                            CIVIL ACTION NO . H-18-4566

GEORGE H .W . BUSH,

             Defendants .


                      ORDER OF DISMISSAL AND WARNING


     State inmate Claude Wayne Chadwick (TDCJ #01462425) has filed

a hand-written complaint ('Acomplaint/') (Docket Entry                    that
features     rambling,    unintelligible   allegations   against      former

President George H .W . Bush and the uStar Chamber Whitehouse

Stars Barak Hillary Obama .'' A fter reviewing             the pleadings



    the reasons explained briefly below .

     Chadwick has            paid the filing fee for a              action .

Because he       incarcerated, this case        governed by the Prison

Litigation Reform Act (the ''PLRA/'), which was enacted, in part,

prevent prisoners from abusing the privilege of proceeding in forma
rauperis .    See Adereaba v . Hammons,        F.3d 383,

1996). Under the nthree-strikes'' rule established by the PLRA,
prisoner           allowed      bring          action in forma oauoeris
   federal court if, while incarcerated,

actions       appeals were dismissed as frivolous, malicious,
failure to state a claim upon which relief may be granted, unless

              ''imminent danger of serious physical injury.'' 28 U.S.C.
  l915 (g); Aderecba,
         national case index reflects that, while incarcerated,

Chadwick has filed             least five previous civil actions

federal courts that have been dismissed as frivolous because

bizarre nature of his claims . See Yireaelism A rmed Forces within

The Republic of Texas v . Nazi War Zone ''A rea 17'' within the State

of Texas,           6:08-mc-05 (N .D. Tex.            2009); Chadwick v.
International Jurisdictions and Homeland Security and Israel v .

German Espionale Invasion Area Seventeen San Anlelo, Texas Area War

Crimes, Danuerouslv a Rerositorv of Political Enaineering, No .

6:O8-mc-06 (N.D. Tex. Nov.           2009); Chadwick v. Bush, et alw No.
6:09-cv-71 (N.D. Tex. Aug.           2011)7 Chadwick v. Cummings, et
    1:13-cv-821           Va. July        2013); and Chadwick v. Mvers et
al.,      4:13-cv-1456 (S.D. Tex. May 23, 2013) (Docket Entry No.
              (summarizing the bizarre theories advanced by Chadwick

his previous cases, which also included threatening language)
       Chadwick,                          three strikes against

                                  does not allege facts showing that he

   imminent danger         serious physical injury. Therefore,
    allowed        proceed iû forma raureris pursuant        5 1915(g)
       More    importantly ,         nonsensical allegations   lodged

Chadwick are fantastic, delusional, and factually frivolous .           See
Denton v . Hernandez,                        1728,       (1992) (noting that a
        may dism iss       claim as factually frivolous               the facts

alleged          ''clearly     base les s ,'' ''fanc iful#''' nfantast ic #''

ndelusional'')     Accordingly, the Complaint will be dismissed with

prejudice.
       Accordingly, the court ORDERS as follow s:

             This action is DISMISSED with prejudice as frivolous.
            Officials at the Texas Department of Crim inal Justice
            Inmate Trust Fund Account are directed to deduct the
             filing fee for a civil action ($400.00) from the account
             of Claude Wayne Chadwick (TDCJ #01462425) in periodic
             installments when funds are available , and forward those
             funds to the Clerk of Court until the entire fee is paid .

            Chadwick is WAQHRD that he will face sanctions, including
            additional monetary penalties and restrictions on his
            ability to file lawsuits in this district, if he
            continues to file frivolous actions .

       The Clerk will provide a copy of this Order to the plaintiff

and to: (1) the TDCJ           Office of the General Counsel, P .O. Box

13084, Austinz Texas, 78711, Fax Nnmner (512) 936-2159; (2) the

TDCJ Inmate Trust Fund , P .O . Box 629, Huntsville , Texas 77342-0629 ,

fax : 936-437-4793; and (3) the Manager of the Three-strikes List
fo r      th e     S o u th e r n          D i str ict    of     Tex a s        at

Three Strikes@txs .u scourts .gov .

       SIGNE D    H ou st on , T exa s ,      thiss% day       0,e.     la.


                                                            SIM LAKE
                                                  UNITED STATES DISTRICT JUDGE
